Bischoff, J.
The only question involved in the appeal herein was as to the admissibility of evidence of a contemporaneous paroi agreement, not inconsistent with the terms of a written instrument, to affect the latter. That such evidence is admissible was determined by the court of appeals in Chapin v. Dobson, 78 N. Y. 75, which we followed; reference to that case being made •in our opinion herein published in 14 N. Y. Supp. 925. Appellant’s counsel does not undertake to distinguish the present case from that of Chapin v. Dobson; and the only ground for this application—that the question herein determined by us is novel, and has not yet received the consideration of the .highest appellate court—is therefore untenable. The motion should be denied, with costs.